I115th CONGRESS1st SessionH. R. 433IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2017Mr. Wilson of South Carolina (for himself, Mr. Duncan of South Carolina, and Mr. Cramer) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the Secretary of Energy from planning, developing, or constructing a defense waste repository until the Nuclear Regulatory Commission has made a final decision with respect to the construction authorization application for the Yucca Mountain Nuclear Waste Repository. 
1.Short titleThis Act may be cited as the Sensible Nuclear Waste Disposition Act. 2.FindingsCongress finds the following: 
(1)The Nuclear Waste Policy Act (42 U.S.C. 10101 et seq.) designated the Yucca Mountain site as the sole site to dispose of high-level radioactive waste and spent nuclear fuel. (2)Pursuant to such Act, in 1985 President Ronald Reagan determined that atomic energy defense waste is required to be disposed of in a common repository with commercial spent nuclear fuel. 
(3)The Secretary of Energy submitted the license application for the Yucca Mountain Nuclear Repository to the Nuclear Regulatory Commission on June 3, 2008. (4)The Commission issued the safety evaluation report which found that the Yucca Mountain site could meet all regulatory standards for 1,000,000 years. 
(5)On December 16, 2016, the Department of Energy released a draft plan titled Draft Plan for a Defense Waste Repository stating that the Department of Energy will seek to construct a repository to store defense high level nuclear waste. (6)The taxpayers of the United States have already paid more than $3,700,000,000 to dispose of high-level radioactive waste from atomic energy defense activities at the Yucca Mountain site. 
3.Limitation on planning, development, or construction of defense waste repository 
(a)LimitationThe Secretary of Energy may not take any action relating to the planning, development, or construction of a defense waste repository until the date on which the Nuclear Regulatory Commission publishes a final decision on an application for a construction authorization for a repository under section 114(d) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10134(d)).  (b)DefinitionsIn this section: 
(1)The terms atomic energy defense activity, high-level radioactive waste, repository, and spent nuclear fuel have the meanings given those terms in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101). (2)The term defense waste repository means the repository for high-level radioactive waste and spent nuclear fuel derived from the atomic energy defense activities of the Department of Energy, as described in the draft plan of the Department titled Draft Plan for a Defense Waste Repository published on December 16, 2016.  
